Citation Nr: 1224849	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
				
Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied TDIU.

In a June 2010 statement, the Veteran contended that his stroke was a result of his coronary artery disease.  As such, the issue of entitlement to service connection for residuals of a stroke, as secondary to his now service-connected coronary artery disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In October 2011, the Veteran was provided with VA psychiatric and heart examinations to determine if he was unable to work due to his service-connected disabilities.  The psychiatric examiner found that the Veteran's service-connected PTSD caused moderate problems in occupational functioning including difficulty interacting with others or being in crowded or loud setting.  The examiner noted that the Veteran was not reporting severe symptoms of PTSD of a nature that would be expected to cause total occupational impairment or prevent him from obtaining or maintaining all types of employment.  The examiner concluded that the Veteran may be unemployable due to other reasons, including his current and past physical health problems; however, presently he was not unemployable in either physical or sedentary employment solely due to the direct symptoms of PTSD.  The heart examiner found that the Veteran was not working due to stroke with left sided extremity symptoms and heart condition.  The examiner noted that the Veteran's heart disability had been stable, and had not required any interventions except for chronic medical management.  The examiner concluded that the Veteran's heart condition does not currently prevent all forms of physical or sedentary employment. 

However, the Board finds that based on the evidence of record, the Veteran should be provided with an examination to determine whether his service-connected disabilities, taken together, would prevent the Veteran from obtaining or maintaining substantially gainful employment.  The record contains a February 2008 letter from a private physician which shows his opinion that the Veteran's PTSD, hypertension, and coronary artery disease make him unemployable.  A December 2008 letter from a private physician which reflects the diagnoses of PTSD, hypertension, and coronary artery disease.  The private physician opined that the Veteran was extremely limited in his employability due to his "current sufferings."  Finally, an August 2009 letter from another private physician shows that the Veteran suffers from hypertension, coronary artery disease and PTSD, and that the private physician found that the Veteran was limited in his employability due to his medical conditions.  As such, the Board finds that the Veteran should be provided with a VA examination to obtain an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Board notes that the Veteran is currently in receipt of disability benefits from the Social Security Administration, based on his inability to work, in part, due to residuals of a stroke.  The Board is referring a claim for entitlement to service connection for residuals of a stroke, as secondary to his service-connected coronary artery disease.  This claim has not yet been adjudicated and the unadjudicated claim is inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities, taken as a whole, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD and coronary artery disease) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if residuals of his stroke were considered service-connected disabilities.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The examiner must provide reasons for each opinion given.

2.  Thereafter, after the claim for entitlement to service connection for residuals of a stroke, as secondary to service-connected coronary artery disease, has been adjudicated, the issue of entitlement to service connection for TDIU should be readjudicated, based on all service-connected disabilities at that time.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



